Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

	Response to restriction requirement filed 02/14/2022 is acknowledged.  Examiner agrees with Applicant’s suggested grouping of claims as claims 1-5 (Group I) and 6-20 (Group II).  Applicant elected Group I, claims 1-5. Claims 6-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  



Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  02/16/2021  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.



Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 1, and claims dependent thereupon), and a system (claim 4, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  



Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Mathematical concepts recited in the claims include calculating a function, calculating a difference between a value and the function.



Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with 

The judicial exceptions identified above are not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  
 

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are 


Obtaining physical property data is a pre-solution activity directed to aspects of the information being analyzed. 

The claims drawn to the system, and apparatus are not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer processor recited at a high level of generality such that the recitations amount to no more than instructions to apply the judicial exceptions on a generic chemical apparatus equipped with computer system. Components, such as “value receiver”, “sensor” are components of analytical devices addressed at high level of generality. Further, such elements are addressed by their intended purpose as being capable to provide generic steps, rather than to execute the particular steps
Step 2B

Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.
Addressing the method as computer-implemented, i.e., which merely requires generic computer implementation, fail to transform the abstract idea into a patent-eligible invention. The claims do not purport to improve the functioning of the computer itself.  

Receiving data is a mere data gathering, which in conjunction with an abstract idea is not enough to qualify as ‘‘significantly more’’.  

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


112, second paragrapht
Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5  are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 


03
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s  1-5  are  rejected under 35 U.S.C. 103(a) as being unpatentable  over  “Peak Analyzer” function of “Origin” software as described in “OriginLab® Origin: Fitting Multiple Peaks with Peak Analyzer”, 
http://youtu.be/FrpU662NAkI
(uploaded July 28, 2009)
This particular source of information is selected because it is most illustrative of this function of the “Origin” graph-analyzing software.  Origin software itself has been available since 1992 
https://en.wikipedia.org/wiki/Origin_(software)#Release_history

	The instant claims 1-5 are drawn to identifying a transition point of a chemical reaction  - i.e., a peak – by calculating differences between received values reflecting property of the chemical reaction and a function that has a slope of linear function connecting start and end points of a particular time period. 

OriginLab® software contains a module for fitting multiple peaks with peak analyzer. First the data on the curve of experimental values is split into time intervals by "anchor points" – “predefined time points” ; see time point of 1.37 min of the referenced YouTube presentation.  The anchor points are connected into a baseline by a fitted line.  The latter can be user- selected by a number of fitting functions to ensure the best fitting of the data.  See menu at time point 2.21 of  the referenced YouTube presentation.   Even though the selection made in the video is an exponential fitting, since the menu offers a number of fitting functions, linear one of them, selection of a best fitting function would be a selection of a result-oriented parameter obvious to an artisan.  If a linear function is 

OriginLab® software does not teach identifying  transition points in a curve representing, specifically, a chemical reaction.  However, inasmuch as Origin is  graph-analyzing software of general use,  applying it to analysis of a data representing a chemical reaction would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade  and was therefore an obvious expedient.
With regard to dependent claims 2,3, they address result-oriented parameters that would be obvious to set up to arrive at the desirable result of identifying a peak of the curve. 

With regard to claims 4,5, drawn to a system, apparatus, and computer-readable medium respectively, merely using automation devices to automate a known process does not by itself impart nonobviousness to the invention. Thus, in In re Venner, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In In re Comiskey, the court held that  "[t]he routine addition of modern electronics to an otherwise unpatentable invention typically creates a prima facie case of obviousness.”  In re Comiskey, 89 USPQ2d 1655 (Fed. Cir. 2009)


Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/quidance/eTD-info-l.isp.

Claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9988675 or claims 1-24 of US Patent No. 11072821.  The claims of ‘675 or ‘821 are drawn to a method  and system with same limitations falling within the scope of the instant claims.


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb